407 F.2d 433
John LEGGETT, Appellant,v.UNITED STATES of America, Appellee.
No. 22803.
United States Court of Appeals Ninth Circuit.
February 6, 1969.

Philip Mirecki (argued), Los Angeles, Cal., for appellant.
Allan B. Streller (argued), Asst. U. S. Atty., Wm. M. Byrne, Jr., U. S. Atty., Robert L. Brosio, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before BARNES, CARTER and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant, convicted of attempted armed bank robbery (18 U.S.C. § 2113(d)) appeals on the sole ground of the insufficiency of the evidence. Several witnesses to the bank robbery failed to identify appellant as one who entered the bank, which failure appellant relies upon on this appeal. He entirely overlooks his own testimony, as well as testimony of others as to his admissions, that he had driven the automobile which took his codefendants to the scene of the robbery, and drove them away in their attempted escape after the robbery. (Tr., pp. 67-68, 83, 89.) We find the evidence clearly sufficient to support the conviction, and affirm.